DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Final Office Action is in response to the amendment filed on October 6th, 2022 for application no. 17/111,850 filed on December 4th, 2020. Claims 11-20 are pending. In the present amendment, claims 11-12 and 19 are amended.

Drawings
Replacement Fig. 2a and new Fig. 3 drawing sheets filed October 6th, 2022 are supported by the originally filed disclosure. These drawing sheets are accepted and the drawing objections previously mentioned in the Office Action mailed June 30th, 2022 are hereby withdrawn.

Specification
Amendments to the specification filed October 6th, 2022 support the replacement/new drawing sheets and are not considered new matter. The amendments to the specification are accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Regarding Claim 20 (lines 3-4), the recitation of “a determination means for determining a time profile of a control signal output by the two-position controller at the electromagnet (19)” invokes 112(f) as the limitation meets the three-prong test set forth above. Applicant’s specification discloses “A two-position controller of this type is known, for example, from DE 10 2016 221 477 A1, which is incorporated by reference herein in its entirety. The two-position controller is part of a device for operating and for determining an operating condition of an electromagnetic actuator. The known device includes a determination means in addition to the two-position controller for operating the actuator. The determination means is designed for determining a time profile of a control signal output by the two-position controller and, on the basis thereof, determining the operating condition. In particular, a dynamic of the control signal is determined for this purpose. The known device is designed for supplying an electric current and/or actuator current to the actuator on the basis of the control signal. A characteristic time profile of the actuator current forms according to the time profile of the control signal. The operating condition of the actuator is inherently contained therein, because the operating condition essentially determines the speed at which the actuator current increases and then decreases, as well as the maximum and average level of the actuator current. Finally, the operating condition of the actuator can be determined under consideration of the control signal of the two-position controller” at paragraph [0038] of the published application. Examiner interprets the recited “determination means” as an internal electrical component of the two-position controller as disclosed by Applicant and the known device disclosed in application DE 10 2016 221 477 A1.

Examiner Note
	Examiner would welcome an interview to clarify any of the various objections/rejections seen below in order to expediate prosecution of the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwegler (DE 10 2015 214 287).

Regarding Claim 11, Schwegler teaches a device (Figs. 8-9) for locking a piston rod (“piston unit” 3) of a piston (3) of an actuator (“device” 1), which is pressurizable (via “pressure chamber” 17) in order to disengage a parking lock ([0112] - “If there is a corresponding request to disengage the parking lock device, the pressure chamber 17 is filled with a fluid pressure acting in the disengagement direction of the parking lock device”) and is spring-loaded in order to engage the parking lock ([0115] - “If the actuating pressure in the pressure chamber 17 falls, the piston unit 3 is in turn pushed by the acting spring device in the direction of its axial position, which corresponds to the engaged operating state of the parking lock device”), the device (1) comprising: 
an electrically actuatable electromagnet (“electromagnetic device” 8) with an armature rod (“actuating element” 6) that is axially movable against a spring force of a preloading spring (“spring device” 44), 
the armature rod (6) comprising two actuating contours (“two ramp areas” 19, 20 and “end areas” 22, 23) that are axially spaced apart and face each other (see Figs. 8-9); 
wherein the actuating contour (19, 22) positioned proximate the electromagnet (8) is associated with a first latching mechanism (16, 19, 22) operable to mechanically fix the piston (3) in an engaged condition of the parking lock ([0110] - “When the piston unit 3 reaches the axial position corresponding to the engaged operating state of the parking lock device, the actuating elements 16 are pressed radially outwards from the locking region 15 along the ramp region 19 into the latching recess 24”), 
wherein the actuating contour (20, 23) positioned remote from the electromagnet (8) is associated with a second latching mechanism (16, 20, 23) operable to mechanically fix the piston (3) in a disengaged condition of the parking lock (see Fig. 8 and [0110]), 
wherein the first latching mechanism (16, 19, 22) is separate from the second latching mechanism (16, 20, 23), and an axial distance (“central area” 21) between a base point (19) of the actuating contour (19, 22) positioned proximate the electromagnet (8) and a base point (20) of the actuating contour (20, 23) positioned remote from the electromagnet (8) is sized such that the piston (3) is mechanically fixable by only the first latching mechanism (16, 19, 22) in the engaged condition of the parking lock (see Figs. 8-9) and by only the second latching mechanism (16, 20, 23) in the disengaged condition of the parking lock (see Figs. 8-9),
wherein both of the first and second latching mechanisms (19, 22 and 20, 23) are centrally arranged within the piston (3), 
interlocking elements (“locking elements” 16) of both of the first and second latching mechanisms (19, 22 and 20, 23) are disposed within a housing-affixed component (“guide element” 18) in an axially fixed manner, and the interlocking elements (16) are radially displaceable relative to the housing-affixed component (18) and are selectively engageable with the piston (3) by a respective actuating contour (19, 22 and 20, 23; see Figs. 8-9), 
wherein the actuating contour (Fig. 8, 20, 23) positioned remote from the electromagnet (8) blocks movement of the interlocking elements (16) of the second latching 4mechanism (20, 23) counter to the spring force of the preloading spring (44) when the parking lock is in the disengaged condition of the parking lock (position seen in Fig. 8) and the electromagnet (8) is in an energized condition of the electromagnet (8; [0011] - “According to the invention, in the de-energized operating state of the electromagnetic device, the actuating element can be transferred by the actuating force into a position that corresponds to the activated operating state of the locking device and can be held in this position, which corresponds to the closed operating state of the parking lock device, while the actuating element in the energized operating state counteracts the electromagnetic device the actuating force can be guided in the direction of a position corresponding to the activated operating state of the locking device and can be held in this position, which corresponds to the opened operating state of the parking lock device” and [0088] - “starting from a position of the piston unit 3 shown in Fig. 8, which corresponds to a designed operating state of the parking lock device, in the direction of the axial position of the piston unit 3 shown in Fig. 9, which corresponds to the engaged operating state of the parking lock device corresponds”), 
and the actuating contour (Fig. 9, 20, 23) positioned remote from the electromagnet (8) releases the interlocking elements (16) of the second latching mechanism (20, 23) for movement with the preloading spring (44) when the electromagnet (8) is in a non-energized condition of the electromagnet (position seen in Fig. 9), and 
wherein the actuating contour (Fig. 9, 19, 22) positioned proximate the electromagnet (8) blocks movement of the interlocking elements (16) of the first latching mechanism (19, 22) with the preloading spring (44) when the parking lock is in the engaged condition of the parking lock (position seen in Fig. 9) and the electromagnet (8) is in the non-energized condition of the electromagnet (see Fig. 9), and 
the actuating contour (19, 22) positioned proximate the electromagnet (8) releases the interlocking elements (16) of the first latching mechanism (19, 22) for movement against the spring force of the preloading spring (44) when the electromagnet (8) is in the energized condition of the electromagnet (position between Figs. 8-9).  

Regarding Claim 12, Schwegler teaches the device of claim 11, wherein: 
the two actuating contours (Figs. 8-9; 19, 22 and 20, 23) have an at least partially truncated cone shape (see Figs. 8-9); 
each base point (19, 20) of the two actuating contours (19, 22 and 20, 23) has a smallest outer diameter of the two actuating contours (see Figs. 8-9); and 
outer diameters (between 19, 20 and 22, 23) of each of the two actuating contours (19, 22 and 20, 23) constantly increase starting from the base point (19, 20) along an axial direction.  

Regarding Claim 13, Schwegler teaches the device of claim 11, 
wherein: the piston (Figs. 8-9, 3) comprises a groove (“two locking recesses” 24, 25) at an inner side facing the armature rod (6); and 
the interlocking elements (16) of the first and second latching mechanisms (19, 22 and 20, 23) are insertable into the groove (24, 25) in a latching manner with respect to the armature rod (6) and in a radial outward direction with respect to the two actuating contours (19, 22 and 20, 23) and the piston rod (3) when the parking lock is in either the engaged condition or the disengaged condition of the parking lock (see Figs. 8-9).  

Regarding Claim 14, Schwegler teaches the device of claim 13, 
wherein the armature rod (Fig. 9, 6) has a first axial end position in a latched condition of one (19, 22) of the first and second latching mechanisms (19, 22 and 20, 23), and 
the piston rod (3) is held in the engaged condition of the parking lock (position seen in Fig. 9) with the one (19, 22) of the first and second latching mechanisms (19, 22 and 20, 23) when the armature rod (6) is at the first axial end position (position seen in Fig. 9).  

Regarding Claim 15, Schwegler teaches the device of claim 14, 
wherein the armature rod (Fig. 8, 6) has a second axial end position in a latched condition of the other (20, 23) of the first and second latching mechanisms (19, 22 and 20, 23), and 
the piston rod (3) is held in the disengaged condition of the parking lock (position seen in Fig. 8) with the other (20, 23) of the first and second latching mechanisms (19, 22 and 20, 23) when the armature rod (6) is at the second axial end position (position seen in Fig. 8).

Regarding Claim 16, Schwegler teaches the device of claim 15, 
wherein the armature rod (Figs. 8-9, 6) has an axial intermediate position (21) between the first and second axial end positions (intermediate position not shown) when both the first and second latching mechanisms (19, 22 and 20, 23) are in a released condition.  

Regarding Claim 17, Schwegler teaches the device of claim 11, 
wherein the first and second latching mechanisms (Figs. 8-9, 19, 22 and 20, 23) are configured as ball stops (24, 25) and comprise balls (16) as the interlocking elements (16).  

Regarding Claim 18, Schwegler teaches the device of claim 17, 
wherein: the ball stops (Figs. 8-9, 24, 25) are centrally arranged within the piston (3); 
the balls (16) of the ball stops (24, 25) are accommodated in an axially fixed manner in the housing-affixed component (18); 
the housing-affixed component (18) is configured as a sleeve (see Figs. 8-9); and 
the balls (16) of the ball stops (24, 25) are radially displaceable with respect to the sleeve (18) and are selectively engageable with the piston (3) by way of rolling at the respective actuating contour (19, 22 and 20, 23; [0070] - “guide element 18 fixed to the housing and the locking area 15 of the actuating element 6 are operatively connected to one another in such a way that the latching elements 16 move radially inwards or outwards depending on the axial position of the locking area 15 in relation to the guide element 18 and the piston unit 3”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schwegler (DE 10 2015 214 287).

Regarding Claim 19, Schwegler teaches the device of claim 11.
The embodiment seen in Figs. 8-9 does not teach “wherein: the interlocking elements are configured as spring arms; 6first ends of the spring arms are fixed on a housing side; and second ends of the spring arms are each swivelable relative to a respective first end by way of the actuating contours and, as a result, are selectively engageable with the piston in a form-locking manner”.
However, the embodiment seen in Figs. 1-4 teaches interlocking elements (“latching elements” 16) are configured as spring arms ([0069] - “latching elements 16 are in the present case designed as spring arms which are firmly connected at one end to the housing 11 of the actuating device 5 and whose respective free ends are connected to the piston unit 3 in the manner described later via a locking region 15 of the actuating element 6 in the position shown in Fig. 2 to Fig. 4”); 
6first ends of the spring arms (16) are fixed on a housing side (left side); and 
second ends of the spring arms (16) are each swivelable relative to a respective first end by way of actuating contours (“locking region” 15) and, as a result, are selectively engageable with a piston (“piston” 3) in a form-locking manner.
Schwegler also teaches “Otherwise, the device 1 according to Fig. 8 and Fig. 9 has the same range of functions as the devices 1 according to Fig. 1 to Fig. 4” [0086].
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the spherical interlocking elements taught by Schwegler with the elongated spring arms taught by Schwegler, such that “wherein: the interlocking elements are configured as spring arms; 6first ends of the spring arms are fixed on a housing side; and second ends of the spring arms are each swivelable relative to a respective first end by way of the actuating contours and, as a result, are selectively engageable with the piston in a form-locking manner”, as one of ordinary skill in the art would have recognized that the result of the substitution would have been predictable, and have the obvious advantage of providing a more axially compact design than the parking lock device having spherical interlocking elements. See MPEP 2144.06(II) - Substituting Equivalents Known for the Same Purpose.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schwegler (DE 10 2015 214 287), in view of Weinl (DE 10 2016 221 477). Weinl was cited on the IDS filed December 4th, 2020. See attachment “DE102016221477A1 - Translation” provided to Applicant with this Office Action.

Regarding Claim 20, Schwegler teaches the device of claim 11. 
Schwegler does not teach “a two-position controller configured for operating the electromagnet; and a determination means for determining a time profile of a control signal output by the two-position controller at the electromagnet, for determining a particular currently present axial position of the armature rod based on the time profile, and for determining an operating condition of the first and second latching mechanisms in each case based on the particular currently present axial position of the armature rod”.
Weinl teaches a two-position controller (Fig. 2, “two-point controller” 12) configured for operating an electromagnet (“actuator” 1); and 
a determination means (“determination means” 11C) for determining a time profile of a control signal output by the two-position controller at the electromagnet (Fig. 1, “actuator” 1; see [0007], [0008] and [0019] below), for determining a particular currently present axial position of an armature rod (“linear movable armature” 4) based on the time profile, and for determining an operating condition of first and second latching mechanisms (“components” 8, 9) in each case based on the particular currently present axial position of the armature rod ([0007] - “Accordingly, a device for operating an electromagnetic actuator and for determining an operating state of the actuator is proposed. The device has a two-point controller for operating the actuator and a determination means. The determination means is designed to determine a time profile of a control signal output by the two-position controller and to determine the operating state from this. In particular, a dynamic of the control signal is determined for this purpose”, [0008] - “device is designed to supply the actuator with an electric current, also called “actuator current” for short below, on the basis of the activation signal. A characteristic time profile of the actuator current is formed in accordance with the time profile of the control signal. This inherently contains the operating state of the actuator, because this essentially determines the speed at which the actuator current builds up and decreases again, as well as the maximum and average level of the actuator current” and [0019] - “determination means can also be designed to determine a frequency of the control signal and the actuator current, and to determine a position of the actuator from the frequency and the actuator current. The actuator position can thus be easily determined”).
Weinl also teaches “Electromagnetic actuators are used to implement control tasks, for example to actuate clutches in motor vehicle transmissions. It is often of great importance to know the current actuator position (= set position that the actuator assumes) for control strategies or safety concepts” [0002].
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the parking lock device taught by Schwegler with the two-position controller taught by Weinl, such that “a two-position controller configured for operating the electromagnet; and a determination means for determining a time profile of a control signal output by the two-position controller at the electromagnet, for determining a particular currently present axial position of the armature rod based on the time profile, and for determining an operating condition of the first and second latching mechanisms in each case based on the particular currently present axial position of the armature rod”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of safely and reliably determining the position of the parking lock actuator taught by Schwegler.

Response to Arguments
The Applicant's arguments filed October 6th, 2022 are in response to the Office Action mailed June 30th, 2022. The Applicant's arguments have been fully considered.
Regarding Claim 12, Applicant’s amendment has clarified the invention. As such, the relevant 112(b) rejections previously indicated in the last Office Action are withdrawn.
Regarding Claim 11, Applicant’s argument that “As shown above, in Schwegler, locking elements 16 formed as balls secure the parking lock in both the engaged and disengaged conditions. Thus, Schwegler discloses a single latching mechanism for both the engaged and disengaged conditions. In contrast, independent claim 11 currently recites that "the first latching mechanisms (24) is separate from the second latching mechanism (25), and an axial distance (X) between a base point (26) of the actuating contour (22) positioned proximate the electromagnet (19) and a base point (27) of the actuating contour (23) positioned remote from the electromagnet (19) is sized such that the piston (4) is mechanically fixable by only the first latching mechanism (24) in the engaged condition of the parking lock (3) and by only the second latching mechanism (25) in the disengaged condition of the parking lock (3)". Because Schwegler discloses only one latching mechanism, namely locking elements 16, that secures the parking lock in both the engaged and disengaged conditions, Schwegler fails to disclose at least the above recited portion of independent claim 11” (p. 9-10) is not persuasive. The first latching mechanism (Figs. 8-9, 16, 19, 22) and the second latching mechanism (16, 20, 23) taught by Schwegler were already interpreted as separate assemblies. Applicant could recite that the first latching mechanism comprises a first set of interlocking elements and the second latching mechanism comprises a second set of interlocking elements disposed axially away from the first set of interlocking elements to overcome the prior art of Schwegler; however, please state why it would not have been obvious to duplicate the first set of interlocking elements taught by Schwegler.
	In conclusion, the amended claims 11-20 are rejected. See detailed and relevant rejections set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659